Title: Memorandum on Defense of the City of Washington, 1 July 1814
From: Madison, James
To: 


        Estimate of force & preparation for defence of the City, made up in Cabinet meeting July 1. 1814
        
          
            Cavalry City of W.
            120
          
          
            Cavalry from Carlisle say
            200
          
          
              Regular Infantry
            1000
          
          
              District Infy.
            1000
          
          
              Marines
            120
          
          
              District Arty.
            200
          
          
            
            2640
          
          
              Of Barneys corps
            500
          
          
            
            3140
          
          
              10,000 Militia to be designated & held in readiness
            10,000
          
        
        Arms & Camp Equipage to be brought forward for use
        ________
        Survey of the grounds &c
      